DETAILED ACTION
This is in response to applicant's communication filed on 07/01/2019, wherein:
Claim 1-97 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 86 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1-61. See MPEP § 608.01(n).  Accordingly, the claim 86 not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, 


Claim 1, 2, 14, 61-62, 87, 88-89, 90, and 92-97 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 20190020996 A1).

Regarding claim 1, Zhang discloses a base station (Fig. 10 – base station 16) for a wireless communication network comprising a plurality of logical radio access networks (Fig. 6 discloses plurality of core network CN1 and CN2), wherein:  5 
the base station is configured to communicate with a plurality of users to be served by the base station for accessing one or more of the logical radio access networks (Fig. 6, Fig. 10 and par. 0084, 0111-0121 disclose base disclose base station 16 communicating with a plurality of wireless device 10 to be served by the base station for accessing one or more core network CN1/CN2), and the base station is configured to selectively control the physical resources of the 10wireless communication network assigned to the logical radio access networks and/or to control access of the users or user groups to one or more of the logical radio access networks (Fig. 10 step 1009 and par. 0119 – “The second radio network node 16 may then select the second network slice and roaming policy for the wireless device 10 based on the suggested network slice and roaming policy and e.g. local data of the second radio network node 16. Thus, based on received suggestion from the second core network node 20, the second radio network node 16 may select the second network slice and roaming policy e.g. select a specific network slice for the wireless device 10, which network slice may be provided by first and/or second network, and apply a roaming policy based on the selected second network slice and roaming policy for the wireless device 10”, par. 0108 – “The second radio network node 16 transmits a response to the wireless device 10 e.g. a connection response. E.g. the second radio network node 16 replies with a message to wireless device 10 to confirm the connection is successfully established or not”).  

Regarding claim 2, Zhang discloses the base station of claim 1, wherein a logical radio access network comprises one or 15more network slices (Fig. 5, Fig. 10, par. 0052 disclose network including one or more network slices for MBB, massive MTC, critical MTC), and wherein information controlling the access of the users or user groups comprises an access class or an access category for the users or user groups (Fig. 5 and Fig. 10 disclose slide-ID which contain information about user group or access category of device).  .  

claim 1514, Zhang discloses the base station of claim 1, wherein the base station is configured to perform the control using signaling of a certain communication protocol used by a logical radio access network (Fig. 7 step 706-708, Fig. 10 step 1009-1010, par. 0094-0096, 0119-0120).  

Regarding claim 61, the scope and content of the claim recites a user equipment to be served by a base station of claim 1, therefore, being addressed as in claim 1. 

Regarding claim 62, the scope and content of the claim recites a user equipment to be served by a base station of claim 2, therefore, being addressed as in claim 2. 

Regarding claim 1587, the scope and content of the claim recite a wireless communication network comprising one or more base station of claim 1 and user equipment of claim 61, therefore, being addressed as in claim 1 and 61. 

Regarding claim 88, Zhang discloses the wireless communication network of claim 87, wherein a logical radio access network comprises one or more logical network slices (Fig. 5, Fig. 10, par. 0052 disclose network including one or more network slices for MBB, massive MTC, critical MTC).  

Regarding claim 589, Zhang discloses the wireless communication network of claim 87, wherein the wireless communication network comprises a cellular network, a wireless local area network or a wireless sensor system (Fig. 5-6 disclose that wireless network is a cellular network).  

Regarding claim 90, Zhang discloses the wireless communication network of claim 87, wherein the user equipment is a 10mobile terminal, or an loT device, or a device implemented inside a moving vehicle, like a moving vehicle, e.g., a car or a robot, or inside a flying device, e.g., an unmanned aerial vehicle (UAV) or a plane (Fig. 6, par. 0078 disclose wireless device is a mobile terminal or moving vehicle).  

Regarding claim 92, the scope and content of the claim recites a method performed by the communication network of claim 87, therefore, being addressed as in claim 87.

Regarding claim 93, Zhang discloses a method in a wireless communication network comprising a plurality of logical radio 30access (Fig. 10) comprising:Attomey Docket No. 110971-9351.US01 144874832.1- 55 -receiving and processing, by the user equipment, a control signal from the base station, wherein the control signal indicates the physical resources of the wireless communication network assigned to the logical radio access network and/or comprises access control information for the user equipment for accessing the logical radio access 5network (Fig. 10 step 1009 and par. 0119 – “The second radio network node 16 may then select the second network slice and roaming policy for the wireless device 10 based on the suggested network slice and roaming policy and e.g. local data of the second radio network node 16. Thus, based on received suggestion from the second core network node 20, the second radio network node 16 may select the second network slice and roaming policy e.g. select a specific network slice for the wireless device 10, which network slice may be provided by first and/or second network, and apply a roaming policy based on the selected second network slice and roaming policy for the wireless device 10”, par. 0108 – “The second radio network node 16 transmits a response to the wireless device 10 e.g. a connection response. E.g. the second radio network node 16 replies with a message to wireless device 10 to confirm the connection is successfully established or not”).    

Regarding claim 94, Zhang discloses a method in a wireless communication network (Fig. 10) comprising a plurality of logical radio access networks (Fig. 6 discloses plurality of core network CN1 and CN2), wherein a base station communicates with a plurality of user equipments to be served by the base station for accessing one or more of the logical 10radio access networks (Fig. 6, Fig. 10 and par. 0084, 0111-0121 disclose base disclose base station 16 communicating with a plurality of wireless device 10 to be served by the base station for accessing one or more core network CN1/CN2), the method comprising: 
selectively controlling, by the base station, the physical resources of the wireless communication network assigned to the logical radio access networks and/or controlling, by the base station, access of the users or user groups to one or more of 15the logical radio access networks (Fig. 10 step 1009 and par. 0119 – “The second radio network node 16 may then select the second network slice and roaming policy for the wireless device 10 based on the suggested network slice and roaming policy and e.g. local data of the second radio network node 16. Thus, based on received suggestion from the second core network node 20, the second radio network node 16 may select the second network slice and roaming policy e.g. select a specific network slice for the wireless device 10, which network slice may be provided by first and/or second network, and apply a roaming policy based on the selected second network slice and roaming policy for the wireless device 10”, par. 0108 – “The second radio network node 16 transmits a response to the wireless device 10 e.g. a connection response. E.g. the second radio network node 16 replies with a message to wireless device 10 to confirm the connection is successfully established or not”); and 
receiving and processing, by the user equipment, a control signal from the base station, wherein the control signal indicates the physical resources of the wireless communication network assigned to the logical radio access network and/or comprises 20access control information for the user equipment for accessing the logical radio access network (Fig. 10 step 1009 and par. 0119 par. 0108 – “The second radio network node 16 transmits a response to the wireless device 10 e.g. a connection response. E.g. the second radio network node 16 replies with a message to wireless device 10 to confirm the connection is successfully established or not”).    

claim 95, the scope and content of the claim recites a non-transitory digital storage medium having a computer program stored thereon to perform the method by the base station of claim 1, therefore, being addressed as in claim 1.

Regarding claim 96, the scope and content of the claim recites a non-transitory digital storage medium having a computer program stored thereon to perform the method of claim 93, therefore, being addressed as in claim 93.

Regarding claim 97, the scope and content of the claim recites a non-transitory digital storage medium having a computer program stored thereon to perform the method of claim 94, therefore, being addressed as in claim 94.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190020996 A1) in view of Rong et al. (US 20180242304 A1).

Regarding claim 3, Zhang discloses the base station of claim 1, wherein 20during a first operation mode of the wireless communication network, the base station is configured to allow access of users or user groups of one or more of the logical radio access networks (e.g. eMBB, URLLC, eMTC) (Fig. 5, Fig. 10, and par. 0052 disclose network including one or more network slices for MBB, massive MTC, critical MTC), however, silent on details about during a second operation mode of the wireless communication network, the base 25station is configured to - 
Rong discloses during a second operation mode of the wireless communication network, the base 25station is configured to - adaptively limit access of users or user groups to one or more of the logical radio access network, and/or - adaptively control the distribution of the physical resources among the plurality of logical radio access network, and/or  30- adaptively control the physical resources to be used dependent on one or more service characteristics of a service using the logical radio access network, and/or - adaptively reduce a number of enabled logical radio access network (par. 0100 – “This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice. This dynamic adjustment allows resources that would otherwise be unused to be allocated to other needs. Dynamic dedication of the physical resources may allow a network operator to increase the usage of the available nodes and wireless resources”).  
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Zhang, and have dynamic resource allocation, as taught by Rong because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to optimize resource allocation for network slice.

Regarding claim 2010, the combined teaching of Zhang and Rong discloses the base station of claim 3, wherein the second operation mode is determined responsive to a certain event (Rong – par. 0100 – “This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice. This dynamic adjustment allows resources that would otherwise be unused to be allocated to other needs. Dynamic dedication of the physical resources may allow a network operator to increase the usage of the available nodes and wireless resources” – i.e. reallocate resource based on rebalancing event).  

Regarding claim 11, the combined teaching of Zhang and Rong discloses the base station of claim 10, wherein the certain event comprises one or more of: - a certain emergency situation,  25- an overload situation of at least a part of the wireless communication network, - a need to balance the load between the logical radio access networks, - a need to provide highest resilience to one of the logical radio access networks, - a certain event at a certain date and for a certain duration, - changes in a service using the logical radio access network, 30- a certain day and/or night time, and/or - a schedule of certain reoccurring events (Rong – par. 0100 – “This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice. This dynamic adjustment allows resources that would otherwise be unused to be allocated to other needs. Dynamic dedication of the physical resources may allow a network operator to increase the usage of the available nodes and wireless resources” – i.e. reallocate resource based on rebalancing event).  

Claim 13, 16, 29, 31, 33, 71, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190020996 A1) in view of Li et al. (US 20170079059 A1).

Regarding claim 13, Zhang discloses the base station of claim 1, however, silent on further details of claim 13.
Li discloses wherein the base station configured to perform the control using common downlink system information provided by the wireless communication network for the users or user groups (e.g. RRC - Broadcast Channel) (Fig. 10 and par. 0130-0134 disclose common physical downlink control channel (cPDCCH) information for resource allocation).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Zhang, and have resource allocation provided by common downlink shared channel, as taught by Li because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to utilize known signaling protocol.

Regarding claim 16, the combined teaching of Zhang and Li discloses the base station of claim 13, wherein the base station is configured to signal control information to inform the users or user groups whether a certain logical radio access 25network is supported or is not supported by the wireless communication network (Zhang – Fig. 7 step 706-708, Fig. 10 step 1009-1010, par. 0094-0096, 0119-0120).  

Regarding claim 29, Zhang discloses the base station of claim 1, however, silent on details of claim 29.
Li discloses wherein the control signal comprises a first set of access control parameters and a second set of access control parameters (Fig. 10-11 and par. 0130-0134 disclose common physical DL control channel and dedicated physical downlink control channel).  
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Zhang, and have resource allocation provided by common downlink shared channel, as taught by Li because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to utilize known signaling protocol.

claim 3031, Zhang discloses the base station of claim 1, however, silent on further details of claim 31.
Li discloses wherein the base station is configured to signal basic access control (BAC) information comprising a first set of access control parameters, and detailed access control (DAC) information comprising a second set of access control parameters for one or more of the logical radio access networks (Fig. 10-11 and par. 0130-0134 disclose common physical DL control channel and dedicated physical downlink control channel corresponding to basic access control and detailed access control).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Zhang, and have resource allocation provided by common downlink shared channel, as taught by Li because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to utilize known signaling protocol.

Regarding claim 533, the combined teaching of Zhang and Li discloses the base station of claim 31, wherein the base station is configured to signal the BAC information and the DAC information using different physical resources in frequency and/or time and/or space (Fig. 10-11 and par. 0130-0134 disclose common physical DL control channel and dedicated physical downlink control channel on different physical resource).  

Regarding claim 71, the scope and content of the claim recites a user equipment to be served by a base station of claim 29, therefore, being addressed as in claim 29. 

Regarding claim 72, the scope and content of the claim recites a user equipment to be served by a base station of claim 31, therefore, being addressed as in claim 31. 

Claim 60 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190020996 A1) in view of Zee et al. (US 20190014515 A1).

Regarding claim 2560, Zhang discloses the base station of claim 1, however, silent on details about wherein the base station is configured to limit a number of available RRC states for one or more of the logical radio access networks, and/or for different users or user groups of a logical radio access network.  
Zee discloses wherein the base station is configured to limit a number of available RRC states for one or more of the logical radio access (Fig. 18 and par 0231-0233 disclose limited number of state). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Zhang, and have limited number of connection states, as taught by Zee because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilized well known connection state standard.

Regarding claim 85, the scope and content of the claim recites a user equipment to be served by a base station of claim 60, therefore, being addressed as in claim 60. 

Claim 39 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190020996 A1) in view of LI et al. (US 20180098356 A1).

Regarding claim 39, Zhang discloses the base station of claim 1, however, silent on further details of claim 39.
LI discloses wherein, during the first operation mode, the base station is configured to allocate common RACH resources to be used for all users or user groups to access the logical radio access networks (Abstract, Fig. 2, and par. 0047 disclose shared RACH resource for mobile device).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Zhang, and have utilize common RACH, as taught by LI because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to allow UE to request access to multiple base station.

Regarding claim 77, the scope and content of the claim recites a user equipment to be served by a base station of claim 39, therefore, being addressed as in claim 39. 
 
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190020996 A1) in view of Gupta et al. (US 20200196186 A1).

Regarding claim 67, Zhang discloses the user equipment of claim 61, however, silent on details about wherein, when access to a logical radio access 5network is blocked or limited, the user equipment is configured to indicate the cause of the limitation or blocking.  
Gupta discloses wherein, when access to a logical radio access 5network is blocked or limited, the user equipment is configured to indicate (par. 0036 disclose cause for rejecting connection).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Zhang, and have RRC connection reject reason included, as taught by Gupta because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize known signaling protocol.

Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190020996 A1) in view of Zhu et al. (US 20170164349 A1).

Regarding claim 91, Zhang discloses the wireless communication network of claim 87, however, silent on details about using an IFFT (Inverse Fast Fourier 15Transform) based signal, wherein the IFFT based signal comprises OFDM with CP, DFT-s-OFDM with CP, IFFT-based waveforms without CP, f-OFDM, FBMC, GFDM or UFMC.  
Zhu discloses using an IFFT (Inverse Fast Fourier 15Transform) based signal, wherein the IFFT based signal comprises OFDM with CP, DFT-s-OFDM with CP, IFFT-based waveforms without CP, f-OFDM, FBMC, GFDM or UFMC (par. 0056 – “For example, in the case of an OFDMA waveform, the numerology parameters include the sub-carrier spacing, the length of a cyclic prefix, the length of an OFDM symbol, the duration of a scheduled transmission duration and the number of symbols contained in a scheduled transmission duration”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Zhang, and have network side resource allocation using OFDM, as taught by Zhu because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to utilize well-known standard for allocating resource to network slice.

Allowable Subject Matter
Claim 4-5, 8-9, 12, 15, 17-26, 27-28, 30, 32, 34-38, 40-57, 58-59, 63-66, 68-70, 73-76, and 78-84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643